Citation Nr: 1307846	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired mental disorder other than posttraumatic stress disorder (PTSD), including an anxiety disorder.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In January 2010, the Board remanded this matter for additional medical inquiry.

The Veteran testified at an RO hearing before an RO hearing officer in February 2006.  A copy of the transcript is in the claims file and has been reviewed.

In an August 2011 decision, the Board denied the Veteran's claims for entitlement to service connection for PTSD; and for a mental disorder other than PTSD.  He appealed the decision to the United States Court of Appeals For Veterans Claims (Court) as it related to a mental disorder other than PTSD.  In June 2012, the Veteran, through his attorney, and the Secretary of Veterans Affairs (Secretary), submitted a Joint Motion for Remand (JMR).  In an Order also dated in June 2012, the Court granted the Motion, vacated the August 2011 Board decision in part, and remanded the case to the Board for further appellate review consistent with the Motion.

The evidence in the claims files shows the Agency of Original Jurisdiction (AOJ) has taken cognizance of the Veteran's claims for an increased rating for left plantar wart and entitlement to service connection for residuals of a right hand laceration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no records pertinent to the appeal that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.


REMAND

The parties agreed in the JMR that the April 2010 that the Board relied on a VA mental examination that inadequate, in that the examiner did not render an opinion as to whether there was a causal connection between currently diagnosed mental disorders other than PTSD and the Veteran's active service.  The parties agreed that, as a result, a remand for a new opinion was warranted.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should afford the Veteran a new examination in order to obtain an opinion as to whether any current psychiatric disability is related to a disease or injury in active service.  

The examiner should review the claims file, including any relevant records stored in an electronic format.

The examiner should opine whether there is at least a 50 percent probability that an anxiety disorder, or other mental disorder identified since November 2, 2004, had its onset in service, or is otherwise the result of a disease or injury (including stressors) during his active service.

The examiner should specifically consider the Veteran's contention that his mental health deteriorated after an incident in which he had to jump into the water to rescue a friend who had fallen overboard.

The examiner should provide reasons for the opinion.  The reasons should include consideration of the Veteran's reports of symptoms and treatment in service and since.

2.  The AMC/RO should review the examination report or addendum to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If the claim on appeal is not granted in full, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


